Dismissed and Opinion Filed October 21, 2019




                                                                    In The
                                            Court of Appeals
                                     Fifth District of Texas at Dallas
                                                         No. 05-18-00298-CV

            TFHSP SERIES LLC, SERIES MAT-1, Appellant
                               V.
MANUFACTURERS AND TRADERS TRUST COMPANY, D/B/A M&T BANK, Appellee

                                  On Appeal from the 101st Judicial District Court
                                               Dallas County, Texas
                                       Trial Court Cause No. DC-12-01401

                                            MEMORANDUM OPINION
                      Before Chief Justice Burns, Justice O'Neill1, and Justice Rosenberg2
                                         Opinion by Justice Rosenberg
           Before the Court is the appellant’s October 4, 2019 unopposed motion to dismiss advising

that the parties have reached an agreement. Accordingly, appellant no longer wishes to pursue this

appeal. We GRANT the motion and DISMISS the appeal. TEX. R. APP. P. 42.1(a)(1).




                                                                           /Barbara Rosenberg/
                                                                           BARBARA ROSENBERG
                                                                           JUSTICE, ASSIGNED



180298f.p05



   1
       The Hon. Michael J. O'Neill, Justice of the Court of Appeals for the Fifth District of Texas at Dallas, Retired, sitting by assignment.
   2
       The Hon. Barbara Rosenberg, Justice of the Court of Appeals for the Fifth District of Texas at Dallas, sitting by assignment.
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 TFHSP SERIES LLC, SERIES MAT-1,                   On Appeal from the 101st Judicial District
 Appellant                                         Court, Dallas County, Texas
                                                   Trial Court Cause No. DC-12-01401.
 No. 05-18-00298-CV        V.                      Opinion delivered by Justice Rosenberg.
                                                   Chief Justice Burns and Justice O’Neill
 MANUFACTURERS AND TRADERS                         participating.
 TRUST COMPANY, D/B/A M&T BANK,
 Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 21st day of October 2019.




                                             –2–